MEMORANDUM **
Roshni Shamim, an Indo-Fijian citizen of Fiji, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“IJ”) denial of her application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252, grant the petition for review, and remand for further proceedings.
Substantial evidence supports the IJ’s determination that Shamim is ineligible for asylum based on an adverse credibility finding. See Mendoza Manimbao v. Ashcroft, 329 F.3d 655, 658 (9th Cir.2003).
By failing to qualify for asylum, Shamim necessarily fails to satisfy the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
This court lacks jurisdiction to review whether Shamim is entitled to relief under the Convention Against Torture, as Shamim never raised this claim before the BIA, see Ortiz v. INS, 179 F.3d 1148, 1152-53 (9th Cir.1999), as well as the decision to deny voluntary departure, see Garcia v. Ashcroft, 368 F.3d 1157, 1159 (9th Cir.2004) (citing 8 U.S.C. § 1229c(f)).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.